DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Preliminary Amendment and Status of the Claims
2.	The preliminary amendment filed 28 November 2018, in which the specification was amended, a new Abstract was provided, claims 1-20 were cancelled, and new claims 21-25 were added, is acknowledged and entered.

3.	Claims 21-25 are under prosecution.

Information Disclosure Statement
4.	The Information Disclosure Statement filed 28 November 2018 is acknowledged and has been considered.
It is noted that the listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Interpretation
5.	The claims are subject to the following interpretation:
Claim 21 states that the microchamber is “suited to contain said particles suspended in a fluid.”  However, the particles are not actually required to be a part of he claimed device.  
The courts have held that “while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.”   In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  In addition, “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  Therefore, the various uses regarding the particles as recited in the claims fail to define additional structural elements of the claimed apparatus because the particle are not part of the claimed device.  
	
Claim Objections
6.	Claim 23 is objected to because of the following informalities:  claim 23 recites “scone” microchambers.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
8.	Claims 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	A.	Claim 21 (upon which claims 22-25 depend) is indefinite in each of the following:
	I.	The recitation “particles of the type.”  It is unclear what “of the type” refers to. 	
II.	The claims are drawn to chambers whose dimensions are claimed as being relative to the dimensions of the particles.  However, the particles are not part of the claimed apparatus.  Thus, the metes and bounds of the claims are unclear because the same apparatus would infringe upon one set of particles having the claimed set of dimensions but would not infringe upon a second set of particles having dimensions different from those of the claims.
III.	 The recitations “(PMAN),” “(FMAN),” “(PZAP),” and “(FZAP).”  The recitations are indefinite because they are acronyms, the meanings of which may change over time.  In addition, the recitations are also indefinite because it is unclear if the text within the parenthesis are alternative limitations of the claim ore merely descriptors of other elements of the claims.  
It is suggested the claim be amended to remove all parenthetical limitations and recite only full names or text for each limitation.
	IV.	The recitation “in that it also comprises,” as it is not clear what “it” refers to. 
V.	The recitations of “the second microchamber,” which lacks antecedent basis in the previous recitation of “a plurality of second microchambers.”
It is noted that this limitation also appears in each of claims 22, 23, and 25.
VI.	The recitation “connected to said at least one microchamber,” which lacks antecedent basis in either “at least one first microchamber” or “a plurality of second microchambers.”
B.	Claims 22-23 and 24 are indefinite in the recitation “on chip” as found in claims 22 and 24.  It is unclear if the chip is part of the claimed apparatus.

Claim Rejections - 35 USC § 103
9.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

10.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
11.	Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Manaresi et al (U.S. Patent Application Publication No. US 2004/0191789 A1, published 30 September 2004) and Huang et al (U.S. Patent Application Publication No. US 2003/0146100 A1, published 7 August 2003).
	Regarding claim 21, Manaresi et al teach an apparatus (i.e., device) for sorting and processing particles (i.e., microbeads; paragraph 0182) comprising at least one first microchamber and at least one second microchamber (paragraph 0059). At least one second microchamber encompasses two microchambers, and thus constitutes a plurality of second microchambers. 
In addition, with respect to the plurality second microchambers, the courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  See MPEP 2144.04 VI.B.  Thus, having more than one second microchamber and/or channels merely represents an obvious duplication of the parts of the cited art.
Applicant is advised that MPEP 716.01(c) makes clear that “[t]he arguments of counsel cannot take the place of evidence in the record” (In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965)). Thus, Applicant should not merely rely upon counsel’s arguments in place of evidence in the record.
Manaresi et al further teach an array of electrodes functioning as the bottoms of the in the first chamber (paragraph 0059); thus, there are electrodes in both chambers.  The electrodes are selectively addressable (paragraph 0035), and the different chambers are connected hydraulically (paragraph 0059).  Manaresi et al also teach the chambers are connected by a narrow passage and that the second (i.e., adjacent) chamber is flowless (paragraph 0086); thus, the apparatus is configured so as to substantially prevent any diffusive phenomena between the two chambers (i.e., because there is no flow in the second chambers, thus preventing backflow to the first microchamber and preventing flow between second microchambers).  Manaresi et al also teach the device has the added advantage of being useful for screening procedures of high biological value (paragraph 0001).  Thus, Manaresi et al teach the known techniques discussed above.  
Manaresi et al do not explicitly teach configuring the electrodes for the application of different forces or the dimensions of the electrodes relative to the particles (e.g., cells).
However, Huang et al teach a device for bringing particles (i.e., bioparticles in the form of cells; Abstract and paragraph 0056) to an array of electrodes (paragraph 0014).  A first pattern of tensions is applied to organize the particles using selective energizing of electrodes by means of a first field of force; namely, dielectrophoresis is used to capture cells at specific electrodes (paragraphs 0013 and 0041).  Huang et al also teach the method comprises applying a second pattern of voltages so as to create a second field of force so as to lyse the cells; namely, high voltage pluses are used to lyse the cells (paragraph 0102).  Huang et al also teach the device has the added advantage of allowing assays to be performed within a single system (Abstract).  Thus, Huang et al teach the known techniques discussed above.  
The preceding rejection is based on judicial precedent following In re Fitzgerald, 205 USPQ 594.  Huang et al teach the diameter of the cells is on the order of about 0.1 to about 100 microns (paragraph 0056), and that the diameter of the electrodes is about 80 microns (paragraph 0065).  Thus, electrodes having dimensions "substantially comparable to or smaller than those of said particles" or dimensions “comparable to or smaller than those of said particles" is deemed to be inherent in Huang et al.  The burden is on Applicant to show that the claimed relative dimensions are either different or non-obvious over that of Huang et al. 
Alternatively, the courts have stated where the claimed ranges “overlap or lie inside the ranged disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05.01).  
In addition, the courts have found that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05 II.
The courts have further held that the rearrangement of parts within a device is obvious when the arrangement does not specifically modify the operation of the device (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)).  See MPEP §2144.04.
Therefore, electrodes having the claimed dimensions and the arrangement of the claimed structures merely represents an obvious variant and/or routine optimization where the range of electrode to particle size has merely been optimized within the range taught by the cited art and/or an obvious rearrangement of the structures of the cited art. 
Applicant is again cautioned against relying upon counsel’s arguments in place of evidence in the record.
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Manaresi et al and Huang et al to arrive at the instantly claimed apparatus with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in an apparatus having the added advantage of being useful for screening procedures of high biological value as explicitly taught by Manaresi et al (paragraph 0001) as well as the added advantage of allowing assays to be performed within a single system explicitly taught by Huang et al (Abstract).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Manaresi et al and Huang et al could have been combined with predictable results because the known techniques of Manaresi et al and Huang et al predictably result in structures useful for particle and cell manipulation.


12.	Claim 22 and 24-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Manaresi et al (U.S. Patent Application Publication No. US 2004/0191789 A1, published 30 September 2004) and Huang et al (U.S. Patent Application Publication No. US 2003/0146100 A1, published 7 August 2003) as applied to claim 21 above, and further in view of Duong et al (U.S. Patent Application Publication No. US 2002/0177135 A1, published 28 November 2002).
	Regarding claims 22 and 24-25, the apparatus of claim 21 is discussed above in Section 11.
Huang et al teach electrophoresis on chip (paragraph 0071) and Manaresi et al teach outlets (i.e., claim 25; Abstract).  Manaresi et al also teach integrated optical detection (i.e., claim 24; paragraph 0053), and Huang et al teach optical detection as well (paragraph 0088). 
Neither Manaresi et al nor Huang et al teach connection to a channel for capillary electrophoresis (i.e., claim 22) using a fluid outlet (i.e., claim 25).
However, Duong et al teach an apparatus having modules for cell lysis as well as electrophoresis, which are connected by channels (i.e., claims 22 and 25; paragraph 0061) and that chambers have outlet ports (i.e., claim 25; paragraph 0054).  Thus, it would have been obvious to connect the channel and the capillary electrophoresis module through a fluid outlet of the second microchambers.  Duong et al also teach the apparatus has the added advantage of allowing high throughput analysis of samples (paragraph 0002).  Thus, Duong et al teach the known techniques discussed above.	
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Manaresi et al and Huang et al with the teachings of Duong et al to arrive at the instantly claimed Apparatus with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in an apparatus having the added advantage of allowing high throughput analysis of samples as explicitly taught by Duong et al (paragraph 0002).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Duong et al could have been applied to the apparatus of Manaresi et al and Huang et al with predictable results because the known techniques of Duong et al predictably result in useful structures for detection.

13.	Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Manaresi et al (U.S. Patent Application Publication No. US 2004/0191789 A1, published 30 September 2004), Huang et al (U.S. Patent Application Publication No. US 2003/0146100 A1, published 7 August 2003), and Duong et al (U.S. Patent Application Publication No. US 2002/0177135 A1, published 28 November 2002) as applied to claim 22 above, and further in view of Sundararajan et al (U.S. Patent Application Publication No. US 2004/0266022 A1, published 30 December 2004).
	Regarding claim 23, the apparatus of claim 22 is discussed above in Section 12.
Neither Manaresi et al, Duong et al, nor Huang et al teach a cross junction.
However, Sundararajan et al teach an apparatus having channels connected via cross-junctions, which added advantage of allowing focusing of cells in fluid (paragraph 0018).  Thus, Sundararajan et al teach the known techniques discussed above.	
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Manaresi et al, Huang et al, and Duong et al with the teachings of Sundararajan et al to arrive at the instantly claimed Apparatus with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in an apparatus having the added advantage of allowing focusing of cells in fluid as explicitly taught by Sundararajan et al (paragraph 0018).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Sundararajan et al could have been applied to the apparatus of Manaresi et al, Huang et al, and Duong et al with predictable results because the known techniques of Sundararajan et al predictably result in useful structures for flowing cells.

Double Patenting
14.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

15.	Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 8,926,815 B2 in view of Manaresi et al (U.S. Patent Application Publication No. US 2004/0191789 A1, published 30 September 2004) and Huang et al (U.S. Patent Application Publication No. US 2003/0146100 A1, published 7 August 2003).
	Both sets of claims recite limitations regarding a first array of electrodes and application of voltage patterns.  Any additional limitations of the ‘815 claims are encompassed by the open claim language “comprising” found in the instant claims.
	The ‘815 claims do not include the second chambers or second dimensions.
	However, these limitations, and the rationale for combining, are presented above.  

16.	Claims 22 and 24-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 8,926,815 B2 in view of Manaresi et al (U.S. Patent Application Publication No. US 2004/0191789 A1, published 30 September 2004) and Huang et al (U.S. Patent Application Publication No. US 2003/0146100 A1, published 7 August 2003) as applied to claim 21 above, and further in view of Duong et al (U.S. Patent Application Publication No. US 2002/0177135 A1, published 28 November 2002) based on the citations and rationale provided above.

17.	Claim 23 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 8,926,815 B2 in view of Manaresi et al (U.S. Patent Application Publication No. US 2004/0191789 A1, published 30 September 2004), Huang et al (U.S. Patent Application Publication No. US 2003/0146100 A1, published 7 August 2003), and Duong et al (U.S. Patent Application Publication No. US 2002/0177135 A1, published 28 November 2002) as applied to claim 22 above, and further in view of Sundararajan et al (U.S. Patent Application Publication No. US 2004/0266022 A1, published 30 December 2004) based on the citations and rationale provided above.

18. 	Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-43 of U.S. Patent No. 7,699,969 B2 in view of Manaresi et al (U.S. Patent Application Publication No. US 2004/0191789 A1, published 30 September 2004) and Huang et al (U.S. Patent Application Publication No. US 2003/0146100 A1, published 7 August 2003).
	Both sets of claims recite limitations regarding a first array of electrodes and application of voltage patterns.  Any additional limitations of the ‘969 claims are encompassed by the open claim language “comprising” found in the instant claims.
	The ‘969 claims do not include the second chambers or second dimensions.
	However, these limitations, and the rationale for combining, are presented above.  
19. 	Claims 22 and 24-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-43 of U.S. Patent No. 7,699,969 B2 in view of Manaresi et al (U.S. Patent Application Publication No. US 2004/0191789 A1, published 30 September 2004) and Huang et al (U.S. Patent Application Publication No. US 2003/0146100 A1, published 7 August 2003) as applied to claim 21 above, and further in view of Duong et al (U.S. Patent Application Publication No. US 2002/0177135 A1, published 28 November 2002) based on the citations and rationale provided above.

20.	Claim 23 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-43 of U.S. Patent No. 7,699,969 B2 in view of Manaresi et al (U.S. Patent Application Publication No. US 2004/0191789 A1, published 30 September 2004), Huang et al (U.S. Patent Application Publication No. US 2003/0146100 A1, published 7 August 2003), and Duong et al (U.S. Patent Application Publication No. US 2002/0177135 A1, published 28 November 2002) as applied to claim 22 above, and further in view of Sundararajan et al (U.S. Patent Application Publication No. US 2004/0266022 A1, published 30 December 2004) based on the citations and rationale provided above.

21. 	Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 8,679,856 B2 in view of Manaresi et al (U.S. Patent Application Publication No. US 2004/0191789 A1, published 30 September 2004) and Huang et al (U.S. Patent Application Publication No. US 2003/0146100 A1, published 7 August 2003).
	Both sets of claims recite limitations regarding a first array of electrodes and application of voltage patterns.  Any additional limitations of the ‘856 claims are encompassed by the open claim language “comprising” found in the instant claims.
	The ‘856 claims do not include the second chambers or second dimensions.
	However, these limitations, and the rationale for combining, are presented above.  


22. 	Claims 22 and 24-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 8,679,856 B2 in view of Manaresi et al (U.S. Patent Application Publication No. US 2004/0191789 A1, published 30 September 2004) and Huang et al (U.S. Patent Application Publication No. US 2003/0146100 A1, published 7 August 2003) as applied to claim 21 above, and further in view of Duong et al (U.S. Patent Application Publication No. US 2002/0177135 A1, published 28 November 2002) based on the citations and rationale provided above.



23.	Claim 23 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 8,679,856 B2 in view of Manaresi et al (U.S. Patent Application Publication No. US 2004/0191789 A1, published 30 September 2004), Huang et al (U.S. Patent Application Publication No. US 2003/0146100 A1, published 7 August 2003), and Duong et al (U.S. Patent Application Publication No. US 2002/0177135 A1, published 28 November 2002) as applied to claim 22 above, and further in view of Sundararajan et al (U.S. Patent Application Publication No. US 2004/0266022 A1, published 30 December 2004) based on the citations and rationale provided above.

24. 	Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,234,447 B2 in view of Manaresi et al (U.S. Patent Application Publication No. US 2004/0191789 A1, published 30 September 2004) and Huang et al (U.S. Patent Application Publication No. US 2003/0146100 A1, published 7 August 2003).
	Both sets of claims recite limitations regarding a first array of electrodes and application of voltage patterns.  Any additional limitations of the ‘447 claims are encompassed by the open claim language “comprising” found in the instant claims.
	The ‘447 claims do not include the second chambers or second dimensions.
	However, these limitations, and the rationale for combining, are presented above.  


25. 	Claims 22 and 24-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,234,447 B2 in view of Manaresi et al (U.S. Patent Application Publication No. US 2004/0191789 A1, published 30 September 2004) and Huang et al (U.S. Patent Application Publication No. US 2003/0146100 A1, published 7 August 2003) as applied to claim 21 above, and further in view of Duong et al (U.S. Patent Application Publication No. US 2002/0177135 A1, published 28 November 2002) based on the citations and rationale provided above.

26.	Claim 23 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,234,447 B2 in view of Manaresi et al (U.S. Patent Application Publication No. US 2004/0191789 A1, published 30 September 2004), Huang et al (U.S. Patent Application Publication No. US 2003/0146100 A1, published 7 August 2003), and Duong et al (U.S. Patent Application Publication No. US 2002/0177135 A1, published 28 November 2002) as applied to claim 22 above, and further in view of Sundararajan et al (U.S. Patent Application Publication No. US 2004/0266022 A1, published 30 December 2004) based on the citations and rationale provided above.

27.	Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,914,135 B2 in view of Manaresi et al (U.S. Patent Application Publication No. US 2004/0191789 A1, published 30 September 2004) and Huang et al (U.S. Patent Application Publication No. US 2003/0146100 A1, published 7 August 2003).
	Both sets of claims recite limitations regarding a first array of electrodes and application of voltage patterns.  Any additional limitations of the ‘135 claims are encompassed by the open claim language “comprising” found in the instant claims.
	The ‘135 claims do not include the second chambers or second dimensions.
	However, these limitations, and the rationale for combining, are presented above.  

28. 	Claims 22 and 24-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,914,135 B2 in view of Manaresi et al (U.S. Patent Application Publication No. US 2004/0191789 A1, published 30 September 2004) and Huang et al (U.S. Patent Application Publication No. US 2003/0146100 A1, published 7 August 2003) as applied to claim 21 above, and further in view of Duong et al (U.S. Patent Application Publication No. US 2002/0177135 A1, published 28 November 2002) based on the citations and rationale provided above.

29.	Claim 23 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,914,135 B2 in view of Manaresi et al (U.S. Patent Application Publication No. US 2004/0191789 A1, published 30 September 2004), Huang et al (U.S. Patent Application Publication No. US 2003/0146100 A1, published 7 August 2003), and Duong et al (U.S. Patent Application Publication No. US 2002/0177135 A1, published 28 November 2002) as applied to claim 22 above, and further in view of Sundararajan et al (U.S. Patent Application Publication No. US 2004/0266022 A1, published 30 December 2004) based on the citations and rationale provided above.
30.	Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 6,942,776 B2 in view of Manaresi et al (U.S. Patent Application Publication No. US 2004/0191789 A1, published 30 September 2004) and Huang et al (U.S. Patent Application Publication No. US 2003/0146100 A1, published 7 August 2003).
	Both sets of claims recite limitations regarding a first array of electrodes and application of voltage patterns.  Any additional limitations of the ‘776 claims are encompassed by the open claim language “comprising” found in the instant claims.
	The ‘776 claims do not include the second chambers or second dimensions.
	However, these limitations, and the rationale for combining, are presented above.  



31. 	Claims 22 and 24-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 6,942,776 B2 in view of Manaresi et al (U.S. Patent Application Publication No. US 2004/0191789 A1, published 30 September 2004) and Huang et al (U.S. Patent Application Publication No. US 2003/0146100 A1, published 7 August 2003) as applied to claim 21 above, and further in view of Duong et al (U.S. Patent Application Publication No. US 2002/0177135 A1, published 28 November 2002) based on the citations and rationale provided above.


32.	Claim 23 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 6,942,776 B2 in view of Manaresi et al (U.S. Patent Application Publication No. US 2004/0191789 A1, published 30 September 2004), Huang et al (U.S. Patent Application Publication No. US 2003/0146100 A1, published 7 August 2003), and Duong et al (U.S. Patent Application Publication No. US 2002/0177135 A1, published 28 November 2002) as applied to claim 22 above, and further in view of Sundararajan et al (U.S. Patent Application Publication No. US 2004/0266022 A1, published 30 December 2004) based on the citations and rationale provided above.

33.	Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,686,709 B2 in view of Manaresi et al (U.S. Patent Application Publication No. US 2004/0191789 A1, published 30 September 2004) and Huang et al (U.S. Patent Application Publication No. US 2003/0146100 A1, published 7 August 2003).
	Both sets of claims recite limitations regarding a first array of electrodes and application of voltage patterns.  Any additional limitations of the ‘709 claims are encompassed by the open claim language “comprising” found in the instant claims.
	The ‘709 claims do not include the second chambers or second dimensions.
	However, these limitations, and the rationale for combining, are presented above.  


34. 	Claims 22 and 24-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,686,709 B2 in view of Manaresi et al (U.S. Patent Application Publication No. US 2004/0191789 A1, published 30 September 2004) and Huang et al (U.S. Patent Application Publication No. US 2003/0146100 A1, published 7 August 2003) as applied to claim 21 above, and further in view of Duong et al (U.S. Patent Application Publication No. US 2002/0177135 A1, published 28 November 2002) based on the citations and rationale provided above.

35.	Claim 23 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,686,709 B2 in view of Manaresi et al (U.S. Patent Application Publication No. US 2004/0191789 A1, published 30 September 2004), Huang et al (U.S. Patent Application Publication No. US 2003/0146100 A1, published 7 August 2003), and Duong et al (U.S. Patent Application Publication No. US 2002/0177135 A1, published 28 November 2002) as applied to claim 22 above, and further in view of Sundararajan et al (U.S. Patent Application Publication No. US 2004/0266022 A1, published 30 December 2004) based on the citations and rationale provided above.

Conclusion
36.	No claim is allowed.
37.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert T. Crow whose telephone number is (571)272-1113.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave T. Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Robert T. Crow
Primary Examiner
Art Unit 1634



/Robert T. Crow/Primary Examiner, Art Unit 1634